Citation Nr: 0013557	
Decision Date: 05/23/00    Archive Date: 05/30/00

DOCKET NO.  92-14 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 40 percent for disc 
derangement, L4-L5, with osteoarthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1966 to 
April 1968.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1990 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  This case was remanded by the Board in 
August 1994 and October 1997 for further development; it was 
returned to the Board in December 1999.  

The Board initially notes that the issues of entitlement to a 
total rating based on unemployability due to service-
connected disabilities and entitlement to compensation under 
the provisions of 38 C.F.R. § 3.383(a) for loss of use of a 
paired extremity were developed for appeal.  While the case 
was in remand status, however, an August 1999 rating decision 
granted the claim for a total rating based on unemployability 
due to service-connected disabilities; that issue is 
therefore no longer on appeal.  The August 1999 rating 
decision also granted service connection for partial 
paralysis of the right lower extremity secondary to the 
veteran's service-connected left foot amputation; the issue 
of entitlement to compensation under the provisions of 
38 C.F.R. § 3.383(a) for loss of use of a paired extremity is 
therefore rendered moot.

The Board also notes that, pursuant to the Board's October 
1997 remand, a Statement of the Case was issued in December 
1998 with respect to an August 1990 rating decision which 
denied entitlement to an increased rating for amputation of 
the left foot.  As no further argument with respect to this 
issue has been received from either the veteran or his 
representative, the Board concludes that the veteran is not 
currently seeking appellate review of that issue.




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's service-connected disc derangement, L4-L5, 
with osteoarthritis more nearly approximates severe 
intervertebral disc syndrome than pronounced intervertebral 
disc syndrome.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for disc 
derangement, L4-L5, with osteoarthritis have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.7, 
4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5289, 5292, 5293, 
5295 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  
Further, the Board is satisfied that all relevant facts have 
been properly developed and that no further assistance to the 
veteran is required to comply with 38 U.S.C.A. § 5107(a).  In 
this regard the Board notes that the October 1997 remand 
requested that the RO contact the veteran to determine 
whether he is in receipt of disability benefits from the 
Social Security Administration (SSA).  The record reflects 
that the RO thereafter attempted unsuccessfully to obtain a 
response from the veteran.  The Board notes that the 
veteran's representative, in May 1999, requested that the RO 
again attempt to obtain the requested information from the 
veteran, although the representative did not suggest that the 
veteran would in fact respond to another request for 
information.  Under the circumstances, as the veteran has 
failed to respond to the RO's inquiry concerning any SSA 
disability benefits received by him, and as there is 
otherwise no indication that the veteran is in receipt of any 
such benefits, the Board concludes that further delay of the 
appellate process for the purpose of again requesting that 
the veteran inform VA as to whether he is in receipt of 
disability benefits from SSA is not warranted.  See Wood v. 
Derwinski, 1 Vet. App. 190 (1990).

The Board also notes that the October 1997 remand requested 
that the RO obtain the report of a Magnetic Resonance Imaging 
study possibly performed in connection with the veteran's 
October 1994 VA examination.  The record reflects that the RO 
thereafter attempted to obtain the requested report, but was 
informed that the referenced study was never performed.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (1999) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disc derangement, L4-L5, with 
osteoarthritis.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to this disability.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

Briefly, as was noted in the Introduction, the veteran's 
service ended in April 1968.  In April 1990, service 
connection for disc derangement, L4-L5, with osteoarthritis 
was granted, for which the veteran was assigned a 20 percent 
evaluation effective January 2, 1990.  This evaluation was 
increased to 40 percent in May 1997, effective April 10, 
1990.  The 40 percent evaluation has remained in effect since 
that time.

Service medical records disclose complaints of back pain 
affecting the lumbar region.  

On file are hospital reports from St. Joseph's Hospital for 
February 1969 to March 1969, which show treatment for 
multiple fractures and other injuries received in a February 
1969 motor vehicle accident (MVA).

On file are VA treatment records for March 1969 to May 1998, 
which document treatment for injuries received in an MVA in 
February 1969, including a fracture of the right medial 
malleolus and right-sided hemiparesis, with associated 
diminishment in strength of the right lower extremity.  In 
August 1974, the presence of right foot drop was identified, 
and was considered by treating physicians to be secondary to 
the veteran's 1969 MVA.  The records document several 
complaints of nonradiating low back pain and show that the 
veteran exhibited decreased range of lumbar spine motion, 
spasm of the paravertebral muscles, and right leg weakness on 
physical examination, in addition to right foot drop.  The 
veteran also exhibited right leg atrophy, which was linked by 
his treating physicians to a cerebrovascular accident.  The 
veteran's sensation was intact on examination, and his deep 
tendon reflexes were essentially normal.  X-ray studies in 
January 1990 showed probable mild disc derangement at the L4-
L5 level, with mild apophyseal osteoarthritis.  The records 
show that the veteran was issued a back brace as well as a 
right foot drop brace.

On file is the report of an October 1975 VA examination, at 
which time the veteran complained of right foot drop which he 
asserted had originated in service.  On physical examination 
the veteran walked with an alternating gait and a left-sided 
limp.  Examination of the right lower extremity was normal, 
although the veteran used a right drop foot brace.  
Neurological examination disclosed the presence of some 
weakness of the right foot, but the veteran's reflexes and 
sensation were normal.  Following X-ray examination of the 
right lower extremity, the veteran was diagnosed with an 
ununited fracture of the right medial malleolus and 
calcification of the soft tissue.

Of record is the report of a May 1984 VA examination of the 
veteran, at which time the veteran complained of back pain 
and presented wearing a brace on his right leg.  Physical 
examination disclosed the presence of an antalgic gait, as 
well as scoliosis of the thoracolumbar spine and tenderness 
over the lumbosacral spine.  The presence of left calf muscle 
atrophy was identified.  On range of lumbar spine motion 
testing the veteran exhibited forward flexion to 60 degrees, 
backward extension to 20 degrees, lateral flexion to 30 
degrees bilaterally, and rotation to 30 degrees bilaterally.  
His reflexes and sensation were intact, but he was unable to 
perform cerebellar testing with the lower half of his body.  
X-ray studies disclosed slight levoscoliosis of the 
lumbosacral vertebrae.  The veteran was diagnosed with 
lumbosacral strain and with residuals of a right ankle 
fracture.

The veteran was afforded a VA examination in March 1990, at 
which time he reported experiencing back pain, stiffness and 
spasm.  Physical examination showed the presence of an 
antalgic gait and disclosed that his left foot was amputated.  
He had marked muscle atrophy of the left lower extremity and 
wore a right foot brace and a back support.  The veteran also 
exhibited marked lumbar scoliosis with tilting of the pelvis, 
as well as increased lumbar lordosis and the presence of pain 
to palpation over the lumbar spine.  X-ray studies of the 
lumbar spine disclosed  probable mild disc derangement at the 
L4-L5 level, as well as mild apophyseal osteoarthritis.  The 
veteran was diagnosed with amputation of the left foot and 
with residuals of foot surgery of the right foot secondary to 
an MVA.

On file is the report of an April 1991 VA examination, at 
which time physical examination disclosed marked scoliosis of 
the lumbar area and a pelvic tilt, as well as tenderness 
affecting the lower spine.  The veteran exhibited forward 
flexion to 20 degrees on range of motion testing, but the 
examiner noted that the veteran was unable to perform the 
testing properly, and that he refused to be tested in any 
other planes of motion.  The examiner concluded that the 
veteran's back was almost immobile due to arthritis and his 
amputee status.  With respect to his right lower extremity, 
the veteran was noted to wear a brace on his right leg, 
although he exhibited good ankle strength without any 
evidence of calf atrophy; the examiner concluded that there 
was no loss of function in the right lower extremity.  The 
veteran did have atrophy affecting his left calf and thigh.  
Deep tendon reflexes were normal.  The veteran was diagnosed 
with discogenic disease of L4-L5, with osteoarthritis. 

On VA neurological examination in April 1991, the veteran 
reported experiencing right foot drop secondary to his 1969 
MVA.  He also complained of low back pain and reported an 
inability to walk without the use of assistive devices.  
Physical examination showed the absence of strength in the 
left lower extremity below the knee.  Reflexes were 1+ in the 
left lower extremity and 2+ in the right lower extremity.  X-
ray studies of the lumbosacral spine were normal, and the 
veteran was diagnosed with low back syndrome, degenerated 
disc at L4-L5, and with history of traumatic fracture of the 
right ankle with right foot drop.

The veteran was afforded a hearing before a hearing officer 
at the RO in October 1991, at which time he testified that he 
was told that he had a deteriorating disc at L4-L5.  He 
complained of radiating back pain and spasm, and he reported 
experiencing problems with ambulating and with arising from 
chairs or from his bed.  He also reported experiencing 
discomfort with prolonged sitting.  He testified that his 
back spasms tended to be of short duration.  The veteran also 
complained of right drop foot and testified that he wore a 
foot brace.  He lastly testified that low back pain was 
responsible for his inability to properly perform range of 
motion testing at his April 1991 VA examination. 

On file is a September 1994 report prepared by a VA social 
worker.  The author noted that the veteran's complaints 
included frequent back pain, and that the veteran reported 
using assistive devices for ambulation.  The veteran also 
reported an inability to stand for more than a few minutes.

The veteran was hospitalized in October 1994 for the purpose 
of VA examination, at which time he reported sustaining a 
right ankle fracture in service.  His current complaints 
included radiating back pain and a burning sensation in his 
left thigh.  He stated that he was unable to move his right 
foot.  On physical examination the veteran exhibited no 
postural abnormalities or fixed deformity.  The presence of 
significant paravertebral muscle spasm was identified.  The 
examiner noted that range of lumbar motion testing could not 
be accomplished secondary to the veteran's left foot 
prosthesis, but that the veteran did exhibit limited lumbar 
spine motion, as well as difficulty with ambulation.  
Examination of the lower extremities disclosed the presence 
of marked atrophy, although strength was full except in the 
left lower extremity, which was diminished secondary to the 
veteran's prosthetic device.  Reflexes were 2+ and equal, 
except for an absent left Achilles reflex secondary to 
amputation.  Sensation was intact.  The right lower extremity 
showed decreased dorsal and plantar flexion and the veteran 
exhibited right foot drop with peroneal involvement; the 
right foot drop was attributed to a history of a head lesion.  
The veteran was unable to complete an electromyograph (EMG) 
study secondary to an inability to understand the procedure.  
X-ray studies purportedly showed degenerative disease and 
osteoarthritis of the lumbar spine.  The veteran was 
scheduled for a neuropsychological consultation, but was 
discharged before it could be accomplished.  The veteran was 
diagnosed with lower back pain and right foot drop.

The veteran was afforded a VA examination in March 1997, at 
which time he complained of back pain and right foot drop.  
On physical examination the veteran was noted to wear a 
lumbar support.  His right Achilles reflex was 1+, and his 
right patellar reflex was 2+.  Evidence of decreased sensory 
perception in the right lower extremity was identified.  The 
examiner concluded that the veteran's peripheral nervous 
system showed evidence of right foot drop secondary to low 
back degenerative disc disease.  The veteran was diagnosed 
with degenerative disc disease of L4-L5.

The veteran was afforded a VA examination in June 1998, which 
was conducted by the same examiner who conducted the 
veteran's March 1997 VA examination.  The veteran reported 
experiencing low back pain with flare ups occurring up to 
twice per day.  Physical examination disclosed the presence 
of an antalgic gait and moderate scoliosis and paravertebral 
muscle spasms.  Range of lumbar motion testing disclosed 
forward flexion to 52 degrees and backward extension to 24 
degrees; the veteran was unable to flex laterally or to 
rotate.  The examiner noted that the range of motion 
exhibited on evaluation included consideration of the 
veteran's complaints of pain, fatigue, weakness and 
incoordination, and concluded that the veteran's back 
symptoms were secondary to osteoarthritis.   The veteran's 
patellar reflexes were 2+ bilaterally, and his right Achilles 
reflex was 1+; he was diagnosed with right foot drop, which 
the examiner specifically concluded resulted from peroneal 
nerve damage attributable to injuries received in the 1969 
MVA.  The examiner also concluded, in essence, that the 
veteran was unemployable because of his physical 
disabilities.  X-ray studies showed degenerative spondylosis 
with probable moderate lower lumbar and lumbosacral disc 
derangement and the veteran was diagnosed with degenerative 
disc disease of the lumbar spine with spondylosis.

On file is the July 1999 report of a VA physician, which 
concludes, following discussion with the examiner who 
conducted the veteran's March 1997 and June 1998 VA 
examinations, that the veteran's right leg symptoms were 
secondary to his 1969 MVA, and not to his service-connected 
disabilities.  The July 1999 physician also concluded that 
the combination of the veteran's psychiatric and orthopedic 
disabilities rendered him unemployable.

The RO rated the veteran's service-connected low back 
disability as 40 percent disabling under Diagnostic Code 
5293.  Under that code, a 40 percent rating is appropriate 
for severe intervertebral disc syndrome, with recurring 
attacks and intermittent relief.  A 60 percent evaluation is 
appropriate for pronounced intervertebral disc syndrome; with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293.

Alternatively, ankylosis of the lumbar spine warrants a 40 
percent rating if it is favorable or a 50 percent rating if 
it is unfavorable.  38 C.F.R. § 4.71a, Diagnostic Code 5289.  
A 40 percent rating is warranted for severe limitation of 
lumbar spine motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5292.  A 40 percent rating is also warranted for severe 
lumbosacral strain, with listing of the whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295.  

In this case, the Board finds that the impairment occasioned 
by the veteran's disc derangement, L4-L5, with 
osteoarthritis, more nearly approximates the criteria for a 
40 percent rating than those for a higher rating.  Review of 
the record discloses that there is X-ray evidence of 
significant degenerative changes of the veteran's lumbar 
spine and that he manifests pain, fatigability, 
incoordination and substantial limitation in his range of 
lumbar spine motion.  The Board notes, however, that while 
the veteran certainly has substantial neurological impairment 
affecting his lower extremities, there is no evidence of 
significant neurological impairment associated with his 
service-connected low back disability.  In this regard, with 
the exception of the March 1997 VA examination report, the 
veteran's lower extremity symptoms, including slightly 
diminished deep tendon reflexes and right foot drop, have 
consistently been attributed to injuries or diseases other 
than the veteran's service-connected low back disability.  
While the March 1997 examiner attributed the veteran's right 
foot drop to his service-connected degenerative disc disease, 
the examiner thereafter changed his opinion in June 1998, 
concluding instead that the veteran's right foot drop was 
secondary to peroneal nerve damage which in turn resulted 
from injuries received in a February 1969 MVA.  Moreover, the 
veteran's medical history was reviewed by a VA physician in 
July 1999 who, after consulting with the March 1997 and June 
1998 examiner, specifically concluded that the veteran's 
right lower extremity symptoms were not attributable to his 
service-connected low back disability.  The Board notes that 
the veteran has several orthopedic disabilities of the lower 
extremities, including a left foot amputation, which clearly 
involve neurological impairment and that he has not been 
diagnosed with sciatic neuropathy.  The Board notes that the 
veteran was scheduled for an EMG study to determine the 
neurological impairment associated with his low back 
disability, but that he failed to complete the study.

In light of the substantial restriction in the veteran's 
range of lumbar spine motion and the demonstrated 
degenerative changes associated with his lumbar spine, the 
Board concludes that the veteran's disability is properly 
rated as 40 percent disabling.  The record shows that the 
veteran experiences paravertebral muscle spasms.  The Board 
notes, however, that those spasms are admittedly of short 
duration, and that the examiners have described the spasms as 
no more than moderate in nature.  Other than the right foot 
drop exhibited by the veteran, which, as discussed above, is 
not associated with the veteran's low back disability, there 
is no significant neurological impairment evident in the 
record.  Therefore, the Board concludes that the veteran's 
intervertebral disc syndrome does not more nearly approximate 
pronounced than severe.  Accordingly, an increased evaluation 
is not warranted under DC 5293.  

In addition, although the veteran clearly exhibits 
substantial restriction in his range of lumbar motion, 
including at his April 1991 VA examination at which time his 
back was described as almost immobile, the Board points out 
that the veteran demonstrated, at his June 1998 VA 
examination, that he clearly retains lumbar motion in several 
planes.  In sum, the evidence demonstrates that his lumbar 
spine is not ankylosed.  Therefore, a higher evaluation under 
38 C.F.R. § 4.71a, Diagnostic Code 5289 is not warranted.  

The Board notes that the VA Office of the General Counsel has 
held that the provisions of 38 C.F.R. §§ 4.40 and 4.45 must 
be considered whenever the veteran is rated at less than the 
maximum evaluation under DC 5293, even if the veteran is 
currently rated at the maximum evaluation for limitation of 
spine motion.  See VAOPGCPREC 36-97 (1997).  However, the 
Board notes that while the medical evidence on file 
demonstrates that the veteran's low back disability is 
productive of pain and limitation of motion, as well as 
fatigability and incoordination, there is no evidence of 
significant neurological impairment or weakness attributable 
to the low back disability.  As stated earlier, a 60 percent 
disability rating under DC 5293 contemplates significant 
neurological involvement.  Since any functional impairment 
associated with the veteran's disability is attributable to 
his pain, fatigability and incoordination only, and not by 
any neurological impairment associated with his service-
connected low back disability, the Board finds that even with 
consideration of the provisions of 38 C.F.R. §§ 4.40 and 
4.45, an evaluation in excess of 40 percent is not warranted.

The Board also notes that the veteran's representative has 
requested that the veteran be assigned a separate evaluation 
for osteoarthritis pursuant to VAOPGCPREC 23-97 (1997).  That 
opinion is not for application in the instant case, however, 
as it only considered the issue of whether a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257; it neither held nor 
suggested that a separate rating for osteoarthritis of the 
back would be warranted in cases where a back disability is 
rated under DC 5293.  Moreover, since osteoarthritis is rated 
based on limitation of motion, the Board concludes that 
assignment of a separate rating for osteoarthritis of the 
back would violate the rule against pyramiding.  38 C.F.R. 
§§ 4.7, 4.14 (1999).

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (1999).  The Board notes, however, that although 
several examiners have concluded that the veteran is 
unemployable due in part to his orthopedic disabilities, none 
of the examiners has suggested that the veteran's disc 
derangement, L4-L5, with osteoarthritis, in particular 
renders him unemployable.  Moreover, the current evidence of 
record does not reflect frequent periods of hospitalization 
because of the service-connected disability, or indicate that 
the manifestations of the disability are unusual or 
exceptional.  Rather, the evidence shows that the 
manifestations of the service-connected low back disability 
are those contemplated by the schedular criteria.  In sum, 
there is no indication in the record that the average 
industrial impairment resulting from the disability would be 
in excess of that contemplated by the assigned evaluation.  
Accordingly, in the absence of such factors, the Board finds 
that the criteria for submission for assignment of an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996);  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
 

ORDER

Entitlement to a rating in excess of 40 percent for disc 
derangement, L4-L5, with osteoarthritis, is denied.




		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 

